Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. 3741546) in view of Sindelar (U.S. 5913519) in further view of Morris (U.S. 6019370)
Regarding claim 1, Chen discloses a board game apparatus, comprising: 
a playing board (Fig.1) having marked thereon four paths (see annotated figure below) starting from the corner or edge of the board (see annotated figure below) and ending at a center point on the board (see annotated figure below), each of the paths being divided into equal numbers of subunits (Col. 1 Lns. 33-36, “Each of the respective main individual pathways are divided into consecutively numbered squares or spaces of equal number leading to the central "destination goal" and having therebetween a plurality of alternate pathways”) each one being demarcated (see annotated figure below) and mentioned see annotated figure below), the center point of the board  including one unit mentioned thereon a particular number (see marked figure); 
, and wherein each path starts from the distinct edge, and end at the center point on the playing board (Fig. 1, see annotated figure below, start locations are at edges and end at common center point)
a die (Col. 1 Lns. 8-12 “Also, the prior art game structures are substantially constant in their operation of play dependent upon only the throwing of the dice”) having six faces, each face having mentioned thereon a number (note that the art area recognizes dice faces having numbers 1-6) which is distinct from the number mentioned on another face; 
a set of game pieces (Fig. 2) for identifying the players of the game; 
and wherein each path is indicated by different colors (3:15-17, “Each of the individual pathways 26 is color coded to correspond with the respective starting square 24”.)

    PNG
    media_image1.png
    401
    537
    media_image1.png
    Greyscale


The art area of amusement recognizes game dice having multiple sides (at least two as claimed) and commonly 6 sides. Wikipedia teaches “A traditional die is a cube with each of its six faces marked with a different number of dots (pips) from one to six.  
In order to roll at least two random numbers in a game it would have been obvious to use at least a two sided die or a six sided die. One of ordinary skills in art before the effective filing date of invention would have suggested using a six sided commonly known and used die for playing a game.
With reference to the limitations “wherein the number mentioned on any subunit on the path is divisible by the number mentioned on at least one face of the die, but not by all numbers mentioned on the faces of die, in that the number mentioned on unit of center point of the board multiple of all the numbers mentioned on faces of the die; provided that when the die has only two faces the number mentioned on any subunit on the path is divisible by only one number out of the numbers mentioned on two faces of the die;” the examiner takes the position that the limitations markings on the game board spaces or other articles are treated as instructional indicia, rules or printed matter. The examiner indicates that the indicia on spaces or other game articles are treated as rules or printed matter and do not add any structure to the apparatus in claim. 
In an apparatus claim, limitations directed to the inherent functional characteristics of a particular structure must create a structural distinction between the claimed subject matter and the prior art (see In re Schreiber, 128 F.3d 1473, 1478, Fed. Cir.1997). If a prior art structure can function or be used in the manner recited in the claim the claim will read on the prior art even if there is no express mention of that capability, because it would be inherent. 
The proper weight to be given to rules of play associated with a game is discussed in Ex Parte Gwinn, 112 USPQ 439. A game board apparatus can be used to meet each of the rules even by simply The distinction created by associating a particular set of rules with a game board or pieces is not the one that changes the structure of the game board or piece, but only in the mind of players. Those instructions do not change the structure of the game board. 
Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381. Gulack indicates that no patentable weight is given to the printed matter unless there is an unobvious functional relationship between printed matter and the substrate. The applicant may argue that the claimed areas are functional because they indicate rules. The examiner takes the position that even if they may have functional relationship to the game board they are “not unobvious relationships”.
 Examiner also takes the position that any differences residing in meaning and information conveyed by printed matter are not considered patentable subject matter ex parte Breslow 192 USPQ 431. In order to convey a desired message it would have been obvious to print any suitable printing on the game articles.
	While Chen does not explicitly disclose wherein a game piece of a respective player advances to subsequent subunits of the path when the die divides the number on a subsequent subunit of the path else the game piece of respective player remains on same subunit of the path, this would be a matter of function, and the structure of Chen would be fully capable of advancing the player piece along the subunits in any number of ways based on the instruction given and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
	However, Chen does not disclose wherein the playing board is of a circular shape

	first follows a common circular game path, then follows its distinct individual game path
	each face having mentioned thereon a number which is distinct from the number mentioned on another face of the die
wherein the common circular path is the overlapping game path for each of the four paths, and wherein each subunit present in the overlapping path accommodates only game pieces corresponding to a particular player
	wherein the colors of individual subunits of the paths are matched with the color of the faces on the die which have the number capable of dividing the number on corresponding subunit
Sindelar discloses the playing board is of a circular shape (Fig. 1, board is circular) having four paths whose tail parts are joined together to form a circle (Fig. 1 paths 16 tail ports form common circular outer track 18)  first follows a common circular game path, then follows its distinct individual game path (Fig. 1, individual game paths 16)
each face having mentioned thereon a number which is distinct from the number mentioned on another face of the die (Fig. 4, die 28)
wherein the common circular path is the overlapping game path for each of the paths (Fig. 1, circular outside track 18 overlaps paths 16). It is noted that when taken in combination with Chen, which discloses four paths, one of ordinary skill would readily recognize the common circular path of Sindelar which surround and overlaps the inside paths, would overlap each of the four paths of Chen and therefore read on the limitation of the common circular path being the overlapping game path for each of the four paths as claimed. 
While Sindelar does not explicitly disclose and wherein each subunit present in the overlapping path accommodates only game pieces corresponding to a particular player, Sindelar discloses the claimed subunits (Fig. 1) and game pieces (Fig. 5) and therefore would be fully capable of is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
	A recitation of the intended use/functional language of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use/function, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.
However, Sindelar does not disclose wherein the colors of individual subunits of the paths are matched with the color of the faces on the die which have the number capable of dividing the number on corresponding subunit.
Morris discloses wherein the colors of individual subunits of the paths are matched with the color of the faces on the die (Col. 6 Lns. 40-45, colors and numbers associated with each space match colors and numbers of die) which have the number capable of dividing the number on corresponding subunit.	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game board playing arrangement of Chen with the circular game board playing arrangement, as taught by Sindelar to provide Chen with the advantage of printing any suitable instructional indicia to convey a desired message and further, that the claimed shape does not teach a new or unexpected functional result due to the shape of the path/board and considered to be only a change in aesthetic shape as desired by the game maker. See In re Seid, 161 F.2d 229, 73 USPQ 431 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game board spaces with matching color spaces and die faces, as taught by Morris to provide Chen with the advantage of adding further movement options based on a user’s die roll when playing the game.  
Regarding claim 8, Chen discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Chen teaches four paths (see Fig. 1, has 4 paths).
Regarding claims 10 and 11, Chen discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Chen teaches wherein each path is divided in at least nine/two subunits (see Fig. 1 path is divided into multiple subunits). Note that the claim is an open ended comprising claim and the cited reference is allowed to have additional limitations. Further the examiner takes the position that while longer paths more time to end when playing shorted paths take less time and used by younger users with short attention span. In order to create variation and to attract potential younger user it would have been obvious to use smaller number of subunits. One of ordinary skills in art before the effective 
Regarding claims 12 and 13, Chen discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Chen teaches wherein the set of game pieces contain same shape (note each game piece 14 has square shape) but different colored (Col 1 Lns. 44-48) objects, each color designating single players and single path (Col 1 Lns. 44-48).
Should the applicant argue the shapes of game pieces, Sindelar teaches each playing piece being same shape but different color (Fig.5). The variation is used in the art area of board games to identify game pieces with owners. One of ordinary skills in art before the effective filing date of invention would have suggested providing different colored playing pieces to identify owners.

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. 3741546), Sindelar (U.S. 5913519) and Morris (U.S. 6019370) as in claim 12/13 and further in view of Donzow (U.S. 2010/0196860A1).
Regarding claims 14 and 15, Chen discloses the claimed invention substantially as claimed, as set forth above in claim 12 and claim 13 respectively. 
The Chen combination as shown in claim 13 teaches providing colored pieces as required. 
However, the Chen combination does not teach game pieces mimicking coins or buttons.
Donzow teaches a game board providing game pieces in different colors in buttons or any other circular shape (Par. 25).  The examiner takes the position that the claimed shape/object does not teach a new or unexpected functional result due to the shape of the game pieces and considered to be only a change in aesthetic shape as desired by the game maker. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.) In order to create variation and to attract potential users it would have been obvious to modify the shape of the game pieces to any suitable shape as desired. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game pieces of Chen with the use of shapes, as taught by Donzow to provide Chen with the advantage of modifying the game pieces to objects shaped as buttons or coins as desired to attract potential users.
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
Regarding the 112a rejection, the issues were corrected and the rejection is now removed. 
Regarding the applicant’s arguments that Sindelar does not disclose the units in the peripheral path accommodates at a time only game pieces corresponding to a particular player, it is argued that while Sindelar may not explicitly state such a function, the structure of Sindelar with the peripheral path and game pieces corresponding to particular players would be fully capable of performing the claimed function, and as noted in the action above, apparatus claims cover what a device is, not what a device 
Regarding the applicant arguments directed towards Chen, It is argued that structurally the combination discloses the claimed limitation and where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter.  (See Gulack, 703 F.2d at 1386, 217 USPQ at 404 , MPEP 2111.05)  The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  See in re Miller 418 F.2d 229, 73 USPQ 431 (CCPA 1947).  In this case, there does not appear to be any unobvious functional relationship between the printed matter and the substrate as the printed matter ( subunits printed on a board) are merely directed to pathways for the game board wherein this is found to have an obvious functional relationship between the printed matter and substrate (game board).	 It is argued the function of diving the number of subunits by the number on the face of the die is functional in nature and therefore Chen meets the claimed limitations. 
Regarding the arguments directed towards Morris, It appears the applicant is arguing against Morris individually and in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP 2145 (IV)
While Morris may not disclose the claimed features noted in the applicant’s remarks, Morris is not used alone, but rather in combination with Sindelar and Chen which disclose the claimed limitations and therefore, the combination as a whole must be taken together and discloses the claimed invention as explained above. 

	

Therefore, the rejection is seen above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RKP/

/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711